09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0470


                                         OP 22-0470
                                                                                   j
                                                                                   'I


 COY YARBER,
                                                                         SEP 2 0 2022
                                                                       Bowk,fl (..,(clenwood
              Petitioner,                                            Clerk of Supreme Court
                                                                        State of Montana

       v.                                                           ORDER

 JAMES SALMONSEN, Warden,

              Respondents.


       Representing himself, Coy Yarber has filed a Petition for Writ of Habeas Corpus,
indicating several reasons why his restraint or incarceration is illegal. Yarber puts forth
that "there is no tribunal with jurisdiction over [his] case."
       Yarber challenges the extended jurisdiction of the Cascade County District Court in
his juvenile matter, commencing at the age of sixteen. Yarber explains that his sentence in
his juvenile case is illegal because he "was charged as an adult and later transferred back
to Youth Court at his transfer hearing pursuant to the Extended Jurisdiction Prosecution
Act." He states that the court imposed a six-year deferred imposition of sentence in April
of 2012 to the custody of the Youth Court until 18 years of age. He contends that no court
order exists transferring his Youth Court matter back to the District Court when he incurred
additional felony charges in July of 2013, resulting in the consecutive running of his six-
year deferred sentence. Yarber states that in March 2019, when the court sentenced him in
two other cases, he was denied credit for time served. Yarber accuses the sentencing Judge
of bias when the court ultimately imposed a forty-year prison term for felony robbery in
March 2019. Yarber did not appeal.
       As Yarber states in his instant Petition, the Sentence Review Division (SRD)
reviewed Yarber's sentences in August 2019. In its decision, the SRD explained that
Yarber's six-year deferred imposition of sentence for felony robbery was revoked and that
he was sentenced to the Montana State Prison (MSP) for forty years (Cause No. DC-12-
021). The sentence ran consecutively to any other sentence. The SRD also reviewed his
second conviction for felony robbery and ten-year sentence to MSP (Cause No. DC-12-
334) as well as his five-year sentence to MSP for felony criminal possession of dangerous
drugs (Cause No. DC-18-496). The SRD affirmed the last two sentences, and it decreased
his forty-year prison sentence to twenty years for the first conviction of felony robbery.
       The Extended Jurisdiction Prosecution Act is found in Montana statutes. See §§ 41-
5-1601, through 41-5-1607, MCA. Yarber's reference to a Montana case also mentions
these statutes and how jurisdiction is transferred upon a revocation. "However, jurisdiction
may be transferred from a youth court to a district court upon revocation of the stay of the
adult sentence." In re S.G.-H.M, 2021 MT 176, ¶ 10, 404 Mont. 531, 490 P.3d 1248.
Pursuant to § 41-5-1605(3), MCA, when a court revokes a sentence because of a new
offense, "the youth court shall transfer the case to the district court. Upon transfer, the
offender's extended jurisdiction juvenile status is terminated and youth court jurisdiction
is terminated."
       Yarber's attached copy of the court's March 1, 2019 sentencing judgment provides
more context here. While Yarber includes a copy of this judgment with a youth court cause
number,' it does not result in the court being without jurisdiction. A tribunal existed to
sentence Yarber because he was under the age of 25 years in 2019. In re S.G.-H.M,¶ 10.
The District Court detailed the reasons for the prison sentence.
              Due to his age and immaturity, the Defendant was given a six year
       deferred sentence with the forty year maximum sentence of robbery as a
       consequence for any probation violations. The Defendant committed another
       armed robbery at age seventeen, and he was sentenced to ten years at the
       Montana State Prison with five years suspended. Because the Defendant was
       sentenced as a juvenile, he was entitled to have this court review his sentence
       when he was was an adult. On account of purported progress the Defendant
       made at the Montana State Prison, this [c]ourt modified the Defendant's
       sentence to ten years in prison.
              While being held at the Juvenile Detention Center, the Defendant's
       violence escalated even more severely when he held a detention officer


  This Court points out that the cause number reflected in the SRD's decision was DC-12-021
and not ADJ-12-021, as Yarber provides.

                                              2
      hostage at knifepoint and threatened to kill her in an escape attempt. The
      Defendant was charged with kidnapping, assault with a weapon, possession
      of a deadly weapon by a prisoner, and attempted escape. This [c]ourt
      sentenced the Defendant to forty-five years at the Montana State Prison with
      ten years suspended, consective to any other sentence being served. The
      Montana Sentence Review Commission, on account of the Defendant's
      youth, modified the Defendant's sentence, to twenty years at the Montana
      State Prison with five years suspended. This made the Defendant parole
      eligible, and he was paroled by the parole board. The parole board will now
      handle his parole violations.
              Fortunately, for the safety of the Great Falls community, this Court
      retains the power to sentence the Defendant up to forty years in prison for
      the robbery in this case, up to ten years in prison of the robbery in Cause No.
      CDC-12-334(a), and up to five years in prison for criminal possession of
      dangerous drugs in Cause No. ADC-18-496.

       Yarber is not entitled to credit for time served, pursuant to § 46-18-203(7)(b), MCA,
because the court has discretion in making such an award, giving its reasons for the
sentence imposed. Yarber indicates that he challenges the decision by the Board of Pardons
and Parole. He has not provided any argument or supporting documentation on that claim.
       We conclude Yarber is not entitled to relief. He brings his claims too late to this
Court and through the wrong remedy. Yarber could have raised any constitutional claims
in a direct appeal, where this Court would have had the entire record to review. He did not
do so, exhausting the remedy of appeal. Section 46-22-101(2), MCA. This Court has
stated before that a sentence upon revocation does not violate double jeopardy. State v.
Dewitt, 2006 MT 302,   ¶¶ 7-9, 334 Mont. 474, 149 P.3d 549.     He has not demonstrated a
facially invalid sentence or illegal restraint, pursuant to § 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that Yarber's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is also directed to provide a copy of this Order to counsel of record and
to Coy Yarber person 11
      DATED this           day of September, 2022.


                                                        ' 01            // r Qir)e
                                                                             4
                                                               Chief Justice
                                             3
    4   ;1 00:....„
                      Ala
                 Justices
                            ,
                             e___—,-




4